       Case 5:20-cv-05427-SVK Document 53 Filed 03/23/21 Page 1 of 4



 1   KEKER, VAN NEST & PETERS LLP
     BENJAMIN BERKOWITZ - # 244441
 2   bberkowitz@keker.com
     THOMAS E. GORMAN - # 279409
 3   tgorman@keker.com
     IAN KANIG - # 295623
 4   ikanig@keker.com
     CHRISTINA LEE - # 314339
 5   clee@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone: 415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     GOOGLE LLC
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
     ROBERT McCOY, individually and on behalf     Case No. 5:20-cv-05427-SVK
12   of all others similarly situated,
                                                  STIPULATION AND [PROPOSED]
13                  Plaintiff,                    ORDER RE BRIEFING SCHEDULE FOR
                                                  MOTION TO DISMISS
14             v.
                                                  Judge:     Hon. Susan van Keulen
15   ALPHABET INC., et al.,
                                                  Date Filed: August 5, 2020
16                  Defendants.
17

18

19
20

21

22

23

24

25

26

27

28


         STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                    Case No. 5:20-cv-05427-SVK
     1664364
       Case 5:20-cv-05427-SVK Document 53 Filed 03/23/21 Page 2 of 4



 1             Pursuant to Civil Local Rules 6-1, 6-2, and 7-12, Plaintiff Robert McCoy and Defendant

 2   Google LLC (the “Parties”) hereby jointly stipulate and agree as follows:

 3             WHEREAS Google filed a motion to dismiss Plaintiff’s Amended Class Action

 4   Complaint on March 18, 2021, and noticed its motion for hearing on May 4, 2021;

 5             WHEREAS Google’s counsel has requested, and Plaintiff does not oppose, a modification

 6   of the briefing schedule on Google’s motion to dismiss in order to accommodate counsel’s

 7   schedule; and

 8             WHEREAS the Parties have met-and-conferred on a briefing schedule.

 9             NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE, through their

10   respective counsel, and subject to the Court’s approval, that:

11             a) Plaintiff shall have until April 8, 2021 to file an opposition brief in response to

12                Google’s motion to dismiss; and

13             b) Google shall have until April 22, 2021 to file a reply brief in support of its motion to

14                dismiss.

15             Good cause supports this stipulation, as set forth in the accompanying declaration of

16   Benjamin Berkowitz.

17
     Dated: March 22, 2021                                      KEKER, VAN NEST & PETERS LLP
18

19
                                                         By:    /s/ Benjamin Berkowitz
20                                                              BENJAMIN BERKOWITZ
                                                                THOMAS E. GORMAN
21                                                              IAN KANIG
                                                                CHRISTINA LEE
22

23                                                              Attorneys for Defendant
                                                                GOOGLE LLC
24

25

26

27

28

                                                 1
         STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                    Case No. 5:20-cv-05427-SVK
     1664364
       Case 5:20-cv-05427-SVK Document 53 Filed 03/23/21 Page 3 of 4



 1   Dated: March 22, 2021                        SCHUBERT JONCKHEER & KOLBE LLP

 2                                                LOWEY DANNENBERG, P.C.

 3                                          By:   /s/ Amanda Fiorilla

 4                                                Robert C. Schubert (S.B.N. 62684)
                                                  Willem F. Jonckheer (S.B.N. 178748)
 5
                                                  SCHUBERT JONCKHEER & KOLBE LLP
 6                                                Three Embarcadero Center, Suite 1650
                                                  San Francisco, California 94111
 7                                                Telephone: (415) 788-4220
                                                  Facsimile: (415) 788-0161
 8                                                rschubert@sjk.law
 9                                                wjonckheer@sjk.law

10                                                Christian Levis (pro hac vice)
                                                  Amanda Fiorilla (pro hac vice)
11                                                Henry Kusjanovic (pro hac vice)
                                                  LOWEY DANNENBERG, P.C.
12                                                44 South Broadway, Suite 1100
13                                                White Plains, NY 10601
                                                  Telephone: (914) 997-0500
14                                                Facsimile: (914) 997-0035
                                                  clevis@lowey.com
15                                                afiorilla@lowey.com
                                                  hkusjanovic@lowey.com
16

17                                                Anthony M. Christina (pro hac vice)
                                                  LOWEY DANNENBERG, P.C.
18                                                One Tower Bridge
                                                  100 Front Street, Suite 520
19                                                West Conshohocken, PA 19428
                                                  Telephone: (215) 399-4770
20
                                                  Facsimile: (914) 997-0035
21                                                achristina@lowey.com

22                                                Attorneys for Plaintiff
                                                  ROBERT McCOY
23

24

25

26

27

28

                                                 2
         STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                    Case No. 5:20-cv-05427-SVK
     1664364
       Case 5:20-cv-05427-SVK Document 53 Filed 03/23/21 Page 4 of 4



 1                                 [PROPOSED] ORDER

 2             PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO

 3   ORDERED.

 4          March 23, 2021
     Dated: _______________________
 5                                               Honorable Susan van Keulen

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 3
         STIPULATION AND [PROPOSED] ORDER RE BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                    Case No. 5:20-cv-05427-SVK
     1664364
